Citation Nr: 0218434	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-09 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for cold 
injury residuals of the feet (frozen feet) will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to 
September 1948 and from November 1950 to November 1953.  

The current appeal arose from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In its decision, the RO denied 
entitlement to service connection for frozen feet and PTSD.   

With regard to the issue of entitlement to service 
connection for cold injury residuals of the feet (frozen 
feet), the Board is undertaking additional development, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1. VA has completed all required notification and development 
related to the claim.

2. The veteran did not engage in combat with the enemy.  

3. The competent, credible, and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the finding of service-related PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from July 1948 to 
September 1948 and from November 1950 to November 1953.

The veteran's initial period of active service in 1948 was 
for a period of one month and 12 days.  AGO Form 53, 
Enlisted Record and Report of Separation, establishes he was 
discharged prior to induction because he was a minor, only 
14 years of age.  Separation examination in September 1948 
revealed normal psychiatric and neurological systems.

Regarding the veteran's second period of active service, his 
DD Form 214, Report of Separation from the Armed Forces of 
the United States, establishes he served in Korea for one 
year during the Korean conflict.  He received the National 
Defense Service Medal, Korean Service Medal with 3 Stars, 
United Nations Service Medal, and Good Conduct Medal.  The 
DD 214 lists no significant duty assignment and no wounds 
received as a result of action with enemy forces.  His 
military specialty was in telephone/communication.  

The service medical records for the veteran's second period 
of service, including both the entrance and separation 
examinations, are silent for any complaints, findings, 
diagnoses, or treatment related to psychiatric impairment.  
The service medical records include a sick call treatment 
log, which documents only one entry, a treated complaint for 
acute gastroenteritis in August 1953.

VA medical records from 1993 to 1999, including a May 1996 
psychological evaluation, show treatment and evaluation for 
PTSD related to in-service combat stressors.

At the May 1996 psychological evaluation, the veteran 
reported he was exposed to combat as a wireman for 
communication.  He reported that he had been in several 
firefights during which he saw numerous dead soldiers.  

In May 1997, the veteran reported that from November 1952 to 
October 1953 he experienced combat.  He reportedly had 
buddies who were killed and wounded in action, but he stated 
he could not remember their names.

In May 1997, the veteran also completed a stressor 
identification form provided by VA.  The veteran listed one 
stressful event, describing the identifying information in 
the following manner (answers in italics):

 	Month/Day/Year of Assignment: 10 Nov. 1952 to 1 
Oct. 1953 
	Company: 11th Marine	
	Battalion: 3rd
	Brigade: [no answer]
	Division: 1st Marine
	Squadron: [no answer]
	Ship: [no answer]
Specific incident/incidents claimed: I have no way of 
knowing who was killed or wounded 44 years ago.
			
In June 1999, the RO received another statement from the 
veteran detailing his claimed PTSD stressors.  He related 
that Korean soldiers tossed grenades and that on one 
occasion he saw a soldier get "blown up."  He added that 
large explosions and fire from air support resulted in his 
witnessing numerous soldiers dying from burn wounds.  

VA conducted a PTSD examination in October 2001.  Axis I 
psychiatric diagnoses included advancing dementia and mild 
PTSD, for which the veteran could not be examined in detail 
because of his dementia.

In a letter received by the RO in February 2002, the veteran 
reported that he drew combat pay for eight months while in 
Korea, where he witnessed many injuries and deaths.


Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  


However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The RO received VA treatment records for PTSD in October 
1996.  Construing the evidence as a service connection 
claim, the RO sent a PTSD development letter to the veteran 
in November 1996, requesting that he identify the specific 
traumatic incidents that caused his PTSD.

In April 2002, the RO sent a letter to the veteran 
explaining that it had certified his appeal to the Board.  
The letter set forth what he could procedurally and 
substantively do to assist the claim prior to a Board 
decision. 

In October 2002, the Board sent a VCAA development letter, 
which informed the veteran of the enactment of the VCAA; 
VA's duty to assist in obtaining evidence; what the evidence 
must show for entitlement; what VA will do to assist the 
claim; what he needs to do to assist the claim; and how to 
contact VA for additional assistance.

As set forth, it is clear in this case that VA has satisfied 
its duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that section 5103(a), as amended by 
VCAA, and § 3.159(b), as recently amended, require VA to 
inform claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so).


The veteran has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so, to include the 
submission of evidence and arguments through November 2002.  
He requested a personal hearing, which was scheduled and 
rescheduled by the RO; the request for hearing was 
subsequently withdrawn.  In November 2002, in response to 
the Board's October 2002 VCAA letter, he submitted 
additional medical records, which were essentially 
duplicates of evidence already of record.

The claims file shows that the RO has made reasonable 
efforts to obtain all identified relevant evidence and has 
received either the requested evidence or a negative 
response from medical providers and other sources.  

The May 2002 appellant's brief states that the service 
medical records are not in the claims file; however, the 
service medical records are in the claims file and include 
the entrance and separation examinations, as well as 
treatment records.  

The claims file also contains multiple requests for 
personnel records and stressor verification from the 
National Personnel Records Center (NPRC).  In August 1998, 
the RO received a letter from the Marine Corps Personnel 
Management Support Branch for the Commandant of the Marine 
Corps (MMSB).  MMSB stated the veteran's service records 
could not be located.

With regard to verifying the veteran's stressors, any 
assistance in this regard is not required because there is 
no reasonable possibility that it would aid in 
substantiating the PTSD claim, in light of the ongoing 
deficit of detailed information, such as names and dates, 
that would assist in verifying the claimed stressors.
     
Post-service medical records identified by the veteran have 
been associated with the claims file.  His handwritten 
letter received in February 2002 identified that he was 
still undergoing VA treatment in Bonham, Texas, but he 
specified that these records pertained to medical treatment 
and evaluation of his feet.  

Additionally, the record indisputably establishes that he 
currently has PTSD, such that additional records of 
treatment would not assist in substantiating the claim in 
the absence of a verified stressor.  The Board therefore 
finds that it need not develop the claim for outstanding 
records.  

VA conducted a PTSD examination in October 2001, and another 
examination at this time is unwarranted.  The record as 
presently constituted contains competent evidence of current 
PTSD, as well as competent evidence linking PTSD to combat 
service in Korea.  The only criteria lacking for a grant of 
entitlement to service connection for PTSD is a verified 
stressor, and this deficiency cannot be rectified by another 
VA examination.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In a 
January 2002 supplemental statement of the case, the RO 
cited and applied the VCAA when it continued the denial of 
the present claim.  

The Board notes that in addition to the October 2002 VCAA 
letter, the Board also issued a letter setting forth all 
pertinent changes in the law affecting the PTSD claim.  See 
Karnas, supra.

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2002).

A clear diagnosis of PTSD is no longer needed to 
substantiate a claim of service connection for PTSD.  Harth 
v. West, 14 Vet. App. 1 (2000).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV), a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  
The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to 
a subjective basis.  
The CAVC further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law. 

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", but 
did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence that is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.



The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If 
there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor.  
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's 
service medical records.  Moreau, supra, see also Patton v. 
West, 12 Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); Boyer v. West, 11 Vet. App. 477 
(1998); Wade v. West, 11 Vet. App. 202 (1998).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth 
above, changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more 
favorable to the veteran will apply unless Congress provided 
otherwise.  See Karnas, supra.




Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be awarded, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).


Analysis

The record clearly establishes current symptomatology and 
treatment consistent with PTSD, as well as several current 
diagnoses of such.  There are also medical nexus opinions 
linking PTSD to the veteran's reported combat-related 
incidents in Korea. 
 
Therefore, the claim of entitlement to service connection 
for PTSD in this appeal must be decided based upon the 
question of whether the in-service stressors reported by the 
veteran and relied upon by the competent medical 
professionals diagnosing PTSD actually occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  In other words, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

In the instant case, the Board concludes that the veteran 
did not engage in combat with the enemy and is thus not 
entitled to the presumptions under 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  Although the veteran's claimed 
stressors involve engaging in and witnessing combat, the 
evidentiary record shows he had no combat service.  

Despite the veteran's contention, his DD Form 214 does not 
establish combat.  Rather, it merely shows that he served in 
Korea during a period of war.  His occupational specialty, 
medals, decorations, etc., are not conclusive of combat.  In 
fact, there is entirely no mention of combat in his military 
records, including his service medical records.

To be researched, incidents must have been reported and 
documented at the time of occurrence, and the veteran must 
provide adequate information as to the who, what, where and 
when of each stressor.  Cohen, supra at 5-6, citing the 
USASCRUR.  

In this case, the sole supporting evidence that any alleged 
stressful event occurred is the veteran's own reports that 
he was a Korean combat veteran, and there is virtually no 
information as to the specifics of the combat action. 

When asked to submit information and/or evidence pertaining 
to his in-service stressors, the veteran did not provide 
satisfactory information; the information failed to meet the 
minimum requirements for a productive search by the USASCRUR 
or other pertinent organization.  He furnished no specific 
names or dates related to his stressful events, and he 
acknowledged that he did not know or remember who was killed 
or wounded in Korea.

Essentially, the sole supporting evidence that the alleged 
stressful events occurred is the veteran's own statements of 
such experiences, as well as general statements of combat 
stress as recorded by medical professionals in connection 
with PTSD treatment and evaluation.  

The Board emphasizes, however, that a noncombat veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen, supra at 20 
(citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)); 
38 C.F.R. § 3.304(f).  

The Board also notes that credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).





In summary, the veteran's military records show he is not a 
combat veteran warranting presumptions of in-service 
stressors.  Nor is there support in either the military 
records or statements by third parties as to the occurrence 
of the alleged events.  Without credible supporting evidence 
that the claimed in-service stressors actually occurred, the 
diagnosis of PTSD opined to be causally related to the 
claimed stressful in-service events is not supportable.  

The Board is not bound to accept medical opinions, which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Likewise, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the veteran's description of his 
[wartime] experiences as credible and diagnosed the 
appellant as suffering from PTSD."  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  

Here, VA examiners and treating physicians of record who 
diagnosed PTSD and related such to the veteran's claimed in-
service experience based such opinions solely on his 
accounts of the claimed events.  For this reason, they lack 
any probative value.

The Board, insofar as it finds that there is no recognizable 
stressor, does not reach questions of whether the events 
claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.  Cohen, supra; West; supra. 


In conclusion, the Board has determined that there is no 
credible supporting evidence that any in-service stressor 
actually occurred.  See West, supra.   A preponderance of 
the evidence is against the veteran's claim of entitlement 
to service connection for PTSD.  Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

